
	
		110th CONGRESS
		2nd Session
		S. CON. RES. 63
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress
		  regarding the need for additional research into the chronic neurological
		  condition hydrocephalus, and for other purposes.
	
	
		Whereas
			 hydrocephalus is a serious neurological condition, characterized by the
			 abnormal buildup of cerebrospinal fluids in the ventricles of the brain;
		Whereas
			 there is no known cure for hydrocephalus;
		Whereas
			 hydrocephalus affects an estimated 1,000,000 Americans;
		Whereas
			 1 or 2 in every 1,000 babies are born with hydrocephalus;
		Whereas
			 over 375,000 older Americans have hydrocephalus, which often goes undetected or
			 is misdiagnosed as dementia, Alzheimer’s disease, or Parkinson’s
			 disease;
		Whereas
			 with appropriate diagnosis and treatment, people with hydrocephalus are able to
			 live full and productive lives;
		Whereas
			 the standard treatment for hydrocephalus was developed in 1952, and carries
			 multiple risks including shunt failure, infection, and overdrainage;
		Whereas
			 there are fewer than 10 centers in the United States specializing in the
			 treatment of adults with normal pressure hydrocephalus;
		Whereas
			 each year, the people of the United States spend in excess of $1,000,000,000 to
			 treat hydrocephalus;
		Whereas
			 a September 2005 conference sponsored by 7 institutes of the National
			 Institutes of Health—Hydrocephalus: Myths, New Facts, Clear
			 Directions—resulted in efforts to initiate new, collaborative research
			 and treatment efforts; and
		Whereas
			 the Hydrocephalus Association is one of the Nation’s oldest and largest patient
			 and research advocacy and support networks for individuals suffering from
			 hydrocephalus: Now, therefore, be it
		
	
		That—
			(1)Congress commends the Director of the
			 National Institutes of Health for working with leading scientists and
			 researchers to organize the first-ever National Institutes of Health conference
			 on hydrocephalus; and
			(2)it is the sense of Congress that—
				(A)the Director of the National Institutes of
			 Health should continue the current collaboration with respect to hydrocephalus
			 among the National Eye Institute, the National Human Genome Research Institute,
			 the National Institute of Biomedical Imaging and Bioengineering, the National
			 Institute of Child Health and Human Development, the National Institute of
			 Neurological Disorders and Stroke, the National Institute on Aging, and the
			 Office of Rare Diseases;
				(B)further research into the epidemiology,
			 pathophysiology, disease burden, and improved treatment of hydrocephalus should
			 be conducted or supported; and
				(C)public awareness and professional education
			 regarding hydrocephalus should increase through partnerships between the
			 Federal Government and patient advocacy organizations.
				
	
		
			Passed the Senate January 22 (legislative day, January 3),
			 2008.
			
			Secretary
		
	
	
	
